UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10- Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30 , 201 7 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Not Applicable to Not Applicable Commission file number: 0-147 HICKOK INCORPORATED (Exact name of registrant as specified in its charter) Ohio 34-0288470 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10514 Dupont Avenue, Cleveland, Ohio 44108 (Address of principal executive offices) (Zip Code) Registrant's telephone number (216) 541-8060 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company, or an emerging growth company. See the definitions of "large accelerated filer," "accelerated filer," "smaller reporting company" and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Emerging growth company[ ] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of July 31, 2017, 2,114,886 shares of Class A Common Stock and 773,616 shares of Class B Common Stock were outstanding. PART I ITEM 1. FINANCIAL STATEMENTS HICKOK INCORPORATED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET (Unaudited) June 30, 2017 September 30, 2016 ASSETS CURRENT ASSETS: Cash and Cash Equivalents $ 1,030,560 $ 3,060,734 Accounts receivable-less allowance for doubtful accounts 8,702,023 1,354,199 Costs in Excess of Billings and estimated costs 3,106,868 Inventories-less allowance for obsolete inventory 3,896,865 3,308,799 Prepaid Expenses and other current assets 715,740 43,085 Total Current Assets 17,452,056 7,766,817 PROPERTY, PLANT AND EQUIPMENT: Land 233,479 233,479 Buildings and Leasehold Improvements 2,028,914 1,448,978 Machinery and Equipment 5,236,781 3,392,734 Total Property, Plant and Equipment 7,499,174 5,075,191 Less accumulated depreciation 3,974,633 3,771,268 Property, Plant and Equipment, Net 3,524,541 1,303,923 OTHER ASSETS: Goodwill 2,409,048 1,777,656 Intangibles, net of accumulated amortization 2,330,914 1,250,909 Deferred income taxes-less valuation allowance of $500,000 3,330,600 3,330,600 Other non-current assets 3,250 4,850 Total Non-Current Other Assets 8,073,812 6,364,015 Total Assets $ 29,050,409 $ 15,434,755 See accompanyingnotes to consolidated financial statements 2 HICKOK INCORPORATED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET (Unaudited) June 30, 2017 September 30, 2016 LIABILITIES AND STOCKHOLDERS EQUITY CURRENT LIABILITIES: Convertible notes payable - related party $ 200,000 $ - Short-term financing - related party - 250,000 Notes payable - related party 142,726 379,761 Bank Debt - Current 500,000 - Leases payable 42,896 59,369 Accounts payable 3,324,482 733,388 Billings in Excess of Costs & Earnings 647,276 Accrued payroll and related expenses 838,458 301,054 Accrued expenses 593,378 Accrued income taxes 77,744 31,000 Deferred revenue 503,646 - Total Current Liabilities 2,347,950 LONG-TERM LIABILITIES: Notes payable - related party 3,861,766 4,388,901 Bank Debt 7,700,000 - Leases payable 151,208 144,997 Convertible notes payable - related party - 200,000 Deferred revenue 377,735 - Total Long-Term Liabilities 12,090,709 4,733,898 STOCKHOLDERS' EQUITY Common shares - no par value Class A 10,000,000 shares authorized, 2,130,681 and 2,090,394 shares issued 2,246,369 2,108,651 Class B 2,500,000 convertible shares authorized, 779,283 shares issued 710,272 710,272 Preferred 1,000,000 shares authorized, no shares outstanding - - Contributed capital 1,741,901 Treasury shares ) ) Class A - 15,795 shares Class B - 5,667 and 667 shares Retained earnings 4,886,381 4,045,424 Total Stockholders' Equity 9,320,082 8,352,907 Total Liabilities and Stockholders' Equity $ $ 15,434,755 See accompanying notes to consolidated financial statements 3 HICKOK INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENT OF INCOME (Unaudited) Three Months Ended Nine Months Ended June 30, June 30, TOTAL SALES $ 7,220,626 $ 1,530,244 $ 12,923,867 $ 3,953,740 COSTS AND EXPENSES: Cost of Sales 4,191,480 769,430 7,933,969 2,204,495 Product Development 179,840 258,406 636,166 777,889 Selling, General and Administrative Expenses 1,808,920 507,326 3,354,796 1,488,461 Interest Charges 4,843 8,179 Legal matter - - ) - Other income ) Total Costs and Expenses 4,473,468 Income (Loss) before Provision for Income Taxes ) ) Provision for Income Taxes 37,373 - 53,500 - Net Income (Loss) $ 941,523 $ ) $ 840,957 $ ) Earnings (Loss) Per Common Share - Basic $ 0.33 $ ) $ 0.29 $ ) Earnings (Loss) Per Common Share - Diluted $ 0.31 $ ) $ 0.28 $ ) Weighted Average Shares of Common Stock Outstanding - Basic 2,880,719 1,638,215 2,870,349 1,638,215 Weighted Average Shares of Common Stock Outstanding - Diluted 3,044,440 1,638,215 2,962,430 1,638,215 See accompanying notes to consolidated financial statements 4 HICKOK INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOW (Unaudited) Nine Months Ended June 30 CASH FLOWS FROM OPERATING ACTIVITIES: Cash received from customers $ 15,510,323 $ 4,261,359 Cash paid to suppliers and employees ) ) Interest paid ) ) Interest received 4,049 632 Income taxes paid ) - Net Cash Provided by (Used in) Operating Activities 1,411,821 ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash used in purchase of business ) Capital Expenditures ) ) Net Cash Used in Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Payments on Related Party Notes ) - Payments on related party short-term financing ) Borrowing on short-term financing - 250,000 Borrowing on bank debt 8,500,000 - Payment on bank debt ) Payments on capital lease ) ) Purchase of Class B shares ) - Net Cash Provided byFinancing Activities 7,122,535 223,476 Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents at Beginning of Period 3,060,734 346,405 Cash and Cash Equivalents at End of Period $ 1,030,560 $ 256,051 See accompanying notes to consolidated financial statements 5 HICKOK INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOW (Unaudited) Nine Months Ended June 30 RECONCILIATION OF NET INCOME (LOSS) TO NET CASH PROVIDED BY OPERATING ACTIVITIES: Net Income (Loss) $ 840,957 $ ) ADJUSTMENTS TO RECONCILE NET INCOME (LOSS) TO NET CASH PROVIDED BY OPERATING ACTIVITIES: Depreciation and amortization 353,693 94,500 Loss on disposal of assets 2,667 - Non-cash share-based compensation expense 129,832 - CHANGES IN ASSETS AND LIABILITIES: Decrease (Increase) in accounts receivable ) 307,619 Decrease (Increase) in excess of billing 873,956 - Decrease (Increase) in inventories 6,437 ) Decrease (Increase) in prepaid expenses and other assets ) 58,856 Increase (Decrease) in accounts payable 864,476 ) Increase (Decrease) in billings in excess of costs and earnings 52,732 ) Increase (Decrease) in accrued payroll and related expenses 211,454 ) Increase (Decrease) in accrued expenses 344,341 - Increase (Decrease) in accrued income taxes 46,744 - Increase (Decrease) in deferred revenue 881,381 - Total Adjustments 570,864 232,333 Net Cash Provided byOperating Activities $ 1,411,821 $ ) See accompanying notes to consolidated financial statements 6 HICKOK INCORPORATED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) JUNE 30, 2017 1. BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and nine months ended June 30, 2017 are not necessarily indicative of the results that may be expected for the year ended September 30, 2017. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended September 30, 2016. During the nine-month period ended June 30, 2017, there have been no changes to our significant accounting policies as determined in our Annual Report on Form 10-K for the fiscal year ended September 30, 2016. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Company’s Summary of Significant Accounting Policies is provided with the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended September 30, 2016. The Company completed the acquisition of certain assets of Air Enterprises Acquisition, LLC in Akron, Ohio on June 1, 2017. The acquired business, which will continue to operate under the name Air Enterprises, is an industry leader in designing, manufacturing and installing large-scale commercial, institutional, and industrial custom air handling solutions. The significant accounting policies as a result of the acquisition of this business are disclosed below. Revenue Recognition: Revenue from contracts is recognized on the percentage-of-completion method measured by the percentage of costs incurred to date to total estimated costs for each contract. Contract costs include all direct costs and allocations of indirect costs. Provisions for estimated losses on uncompleted contracts are made in the period in which it is determined a loss will be incurred. As long-term contracts extend over one or more years, revisions in costs and profits estimated during the work are reflected in the accounting period in which the facts requiring the changes become known. Because of the inherent uncertainties in estimating costs, it is at least reasonably possible the estimates of costs and revenue will change in the next year. Revenue earned on contracts in progress in excess of billings are classified as an asset. Amounts billed in excess of revenue earned are classified as a liability. The length of the contracts varies, but is typically three to six months. Revenue relating to replacement parts is recognized upon the shipment of goods or rendering of services to customers. DeferredCommissions: Commissions are earned based on the percentage-of-completion of the contract. Commissions are paid upon receipt of payment for units shipped. Product Warranties: The Company provides a warranty for its customer air handling business covering parts for 12 months from startup or 18 months from shipment, whichever comes first. The warranty reserve is maintained at a level which, in management’s judgment, is adequate to absorb potential warranties incurred. The amount of the reserve is based on management’s knowledge of the contracts and historical trends. Because of the uncertainties involved in the contracts, it is reasonably possible that management’s estimates may change in the near term. However, the amount of change that is reasonably possible cannot be precisely estimated at this time. 7 3 . ACCOUNTS RECEIVABLE The Company establishes an allowance for doubtful accounts based upon factors surrounding the credit risk of specific customers, historical trends and other information. The reserve for doubtful accounts was $117,750 and $10,000 at June 30, 2017 and September 30, 2016. 4. INVENTORY Inventory is valued at the lower of cost (first-in, first-out) or market and consist of: June 30 , September 30, 2016 Raw materials and component parts $ $ Work-in-process Finished products Inventories, net of reserve $ $ The reserve for inventory obsolescence was $561,087 and $235,592 at June 30, 2017 and September 30, 2016, respectively. 5. GOODWILL AND OTHER INTA NGIBLE ASSETS, NET Intangible assets relate to the purchase of businesses on June 1, 2017 and July 1, 2016. Goodwill is not amortized, but will be reviewed on an annual basis for impairment. Amortization of other intangibles is being amortized on a straight-line basis over period ranging from one year to 15 years. Intangible assets are as follows: June 30, 2017 September 30, 2016 Customer List: Backlog $ 1,970,000 $ 1,280,000 Non-Compete Agreements 200,000 0 Trademarks 340,000 0 Other Intangibles 2,510,000 1,280,000 Accumulated Amortization ) ) Other Intangibles, Net $ 2,330,914 $ 1,250,909 Amortization of other intangibles was: Three Months Ended Nine Months Ended June 30, June 30, Intangible Amortization $ $ - $ $ - 6. PROPERTY, PLANT AND EQUPMENT, NET Property, plant and equipment are recorded at cost and depreciated over their useful lives. Maintenance and repair costs are expenses as incurred. Depreciation expense was: Three Months Ended Nine Months Ended June 30, June 30, Depreciation Expense $ 8 7. BANK DEBT The Company entered into a Credit Agreement on June 1, 2017 with JPMorgan Chase Bank, N.A. as lender (the “Credit Agreement”). The Credit Agreement is comprised of a revolving facility in the amount of $8,000,000, subject to a borrowing base (determined based on 80% of Eligible Accounts, plus 50% of Eligible Progress Billing Accounts, plus 50% of Eligible Inventory, minus Reserves as defined in the Credit Agreement) and a term A loan in the amount of $2,000,000, payable in consecutive monthly installments of $41,667 commencing on July 1, 2017. The revolving facility includes a $3 million sublimit for the issuance of letters of credit. Interest for borrowings under the revolving facility accrues at a per annum rate equal to Prime Rate or LIBOR plus applicable margins of (i) 0.00% for Prime Rate loans and (ii) 2.00% for LIBOR loans. The maturity date of the revolving facility is June 1, 2020. Interest for borrowings under the term A loan accrues at a per annum rate equal to Prime Rate or LIBOR plus applicable margins of (i) 0.25% for Prime Rate loans and (ii) 2.25% for LIBOR loans. The maturity date of the term A loan is June 1, 2021. The Credit Agreement includes a commitment fee on the unused portion of the revolving facility of 0.25% per annum payable quarterly. The obligations of the Company and other borrowers under the Credit Agreement are secured by a blanket lien on all the assets of the Company and its subsidiaries. The Credit Agreement also includes customary representations and warranties and applicable reporting requirements and covenants, including fixed charge coverage ratio and senior funded indebtedness to EBITDA ratio financial covenants. In connection with entering into the Credit Agreement, the Company made a onetime prepayment of a portion of the outstanding principal under outstanding promissory notes held by First Francis Company Inc. (“First Francis”), in the amount of $500,000. The Company will not be required to make any of the scheduled quarterly payments due under these notes for the remainder of calendar 2017. First Francis is owned by Edward Crawford and Matthew Crawford, who serve on the Board of Directors of the Company. Bank debt balances consist of the following: Current June 30, 2017 Total June 30 , 2017 Total September 30, 2016 Term Debt $ $ $ - Revolving Debt - - Total Bank Debt - Less: Current Portion Non-Current Bank Debt 8. NOTES PAYABLE Convertible Notes Payable On December 30, 2011, management entered into a Convertible Loan Agreement (“Convertible Loan”) with Roundball, LLC (“Roundball”). The Convertible Loan provides approximately $467,000 of liquidity to meet on- going working capital requirements of the Company and allows $250,000 of borrowing on the agreement at the Company's discretion at an interest rate of 0.25%. Roundball, a major shareholder of the Company, is an affiliate of Steven Rosen and Matthew Crawford, Directors of the Company. There have been several amendments to the original agreement over the years for the purpose of extending the existing terms of the Convertible Loan. On December 20, 2016, management entered into Amendment No. 5 of the Convertible Loan Agreement with Roundball. The amended Convertible Loan: ● Continues to provide approximately $467,000 of liquidity to meet on going working capital requirements; ● Continues to allow $250,000 of borrowing on the agreement at the Company's discretion at an interest rate of 0.34%; and ● Extends the due date of the loan agreement from December 30, 2016 to December 30, 2017. The outstanding balance on the Convertible Loan as of June 30, 2017, and September 30, 2016 was $200,000. 9 As part of the Convertible Loan Agreement between the Company and Roundball, the parties entered into a Warrant Agreement, datedDecember 30, 2012, whereby the Company issued a warrant to Roundball to purchase, at its option, up to 100,000 shares of Class A Common Stock of the Company at an exercise price of $2.50 per share, subject to certain anti-dilution and other adjustments. The warrant agreement, as amended, expires December 30, 2017. Short-Term Financing On June 3, 2016, management entered into an unsecured revolving credit agreement with First Francis Company Inc. First Francis Company Inc. became a major shareholder of the Company on July 1, 2016 when the Company completed the acquisition of Federal Hose Manufacturing, LLC. The agreement provides for a revolving credit facility of $250,000 with interest at 4.0% per annum and is unsecured. Each loan made under the credit arrangement will be due and payable in full on the expiration date of the revolver note. In addition, the agreement generally allows for borrowing based on an amount equal to eighty percent of eligible accounts receivables or $250,000. The revolving line of credit expired on May 31, 2017. The Company had $250,000 outstanding borrowings on the credit facility at September 30, 2016. At June 30, 2017, the outstanding balance was $0. Notes Payable – Related Party Notes payable - related parties is a result of the acquisition of a business on July 1, 2016 and consists of the following: Current June 30, Total June 30 , Total September 30 , In connection with the acquisition, the Company entered into a promissory note on July 1, 2016 for $2,000,000 loan due to First Francis Company, payable in quarterly installments of $60,911 beginning on October 31, 2016, bearing interest at 4%. The remaining balance of the note shall be payable in full on July 1, 2022. $ $ $ In connection with the acquisition, the Company entered into a promissory note on July 1, 2016 for $2,768,662 loan due to First Francis Company, payable in quarterly installments of $84,321 beginning on October 31, 2016, bearing interest at 4%. The remaining balance of the note shall be payable in full on July 1, 2022. $ Less current portion $ $ 10 9. EARNINGS PER COMMON SHARE The following table sets forth the computation of basic and diluted earnings per share. Three Months Ended June 30, Nine Months Ended June 30, Earnings (Loss) Per Share - Basic Net Income (Loss) $ $ ) $ $ ) Weighted average shares of common stock outstanding - Basic Earnings (Loss) Per Share - Basic $ $ ) $ $ ) Earnings (Loss) Per Share - Diluted Weighted average shares of common stock outstanding - Basic Warrants, Options and Convertible Notes - - Weighted average shares of common stock -
